Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3, 4, 8-18, 20, 23-25, 27, and 28 are pending after the below examiner’s amendment. 

Response to Amendment
The amendment dated 3/12/2021 has been entered and the amendments presented below are to that claim set.

Response to Arguments
The 35 USC 103 rejections have been withdrawn in view of the examiner’s amendment below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Paul Durdik on April 8th, 2021 after a proposal on April 7th, 2021.
The application has been amended as follows with regard to the particular claims listed (the other claims are not amended): 

Claims 2, 5-7,19,21,22, 26, and 29: (cancelled)

an operating system;
an application;
a first functionality of the data processing system, provided at user level, configured to support a network interface device, wherein the first functionality comprises a data plane development kit functionality;
a second functionality of the data processing system, provided at user level, configured to perform protocol processing;
a processor subsystem having access to a memory and the network interface device capable of supporting a communication link;
wherein said application is configured to, in a receive mode, while executing on the processor subsystem, read received data from a data buffer using said first functionality and the second functionality of the data processing system,
and wherein the operating system is configured to:
while executing on the processor subsystem in kernel mode, determine whether the application is unresponsive; and
in response to the application being determined to be unresponsive, access the data buffer and its corresponding connection state and continue the receive mode utilizing a first data plane development kit helper process, said first data plane development kit helper process being an operating system functionality executing at user-mode,
wherein the first data plane development kit helper process is configured to cause descriptors after polling data plane development kit queues from said data plane development 

Claim 27: (Currently amended) A method for receiving data comprising:
reading by an application, in a receive mode, received data from a data buffer using a first functionality of a data processing system, provided at user level, for supporting a network interface device, wherein the first functionality comprises a data plane development kit functionality and a second functionality of the data processing system, provided at user level, for performing protocol processing; and
in response to the application being determined, by an operating system, to be unresponsive, accessing by the operating system the data buffer and its corresponding connection state and continue said receive mode utilizing a first data plane development kit helper process, said first data plane development kit helper process being an operating system functionality executing at user-mode, wherein the first data plane development kit helper process is configured to cause descriptors after polling data plane development kit queues from said data plane development kit functionality supporting the network interface device to be written to a pseudo virtual interface, to provide a communication path while the application is unresponsive between the operating system and the network interface device, to cause the receive mode to continue while the application is unresponsive.


reading by an application, in a receive mode, received data from a data buffer using a first functionality of the data processing system, provided at user level, configured to support a network interface device, wherein the first functionality comprises a data plane development kit functionality and a second functionality of the data processing system, provided at user level, configured to perform protocol processing; and
in response to the application being determined, by an operating system, to be unresponsive, accessing by the operating system the data buffer and its corresponding connection state and continuing said receive mode utilizing a first data plane development kit helper process, said first data plane development kit helper process being an operating system functionality executing at user-mode, wherein the first data plane development kit helper process is configured to cause descriptors after polling data plane development kit queues from said data plane development kit functionality supporting the network interface device to be written to a pseudo virtual interface, to provide a communication path while the application is unresponsive between the operating system and the network interface device, to cause the receive mode to continue while the application is unresponsive.

Allowable Subject Matter
Claims 3, 4, 8-18, 20, 23-25, 27, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the entered examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/